     Case 8:19-cv-01695-JSM-JSS Document 1 Filed 07/12/19 Page 1 of 9 PageID 1



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

DAVID SCHUETTE,

        Plaintiff,

v.                                                      CASE NO.:

PARAMOUNT RECOVERY
SYSTEMS, L.P.,

        Defendant.
                                          /

                          COMPLAINT AND DEMAND FOR JURY TRIAL

         COMES NOW Plaintiff, David Schuette, by and through the undersigned counsel, and

sues Defendant, PARAMOUNT RECOVERY SYSTEMS, L.P., and in support thereof

respectfully alleges violations of the Telephone Consumer Protection Act, 47 U.S.C. §227 et seq.

(“TCPA”), the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 et seq. (“FCCPA”)

and the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”).

                                              INTRODUCTION

         1.          The TCPA was enacted to prevent companies like PARAMOUNT RECOVERY

SYSTEMS, L.P. (hereinafter “Defendant”) from invading American citizen’s privacy and

prevent abusive “robo-calls.”

         2.          “The TCPA is designed to protect individual consumers from receiving intrusive

and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132 S.Ct. 740, 745, 181

L.Ed. 2d 881 (2012).

         3.          “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the *1256

scourge of modern civilization, they wake us up in the morning; they interrupt our dinner at

night; they force the sick and elderly out of bed; they hound us until we want to rip the telephone
                                                    1
  Case 8:19-cv-01695-JSM-JSS Document 1 Filed 07/12/19 Page 2 of 9 PageID 2



out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give

telephone subscribers another option: telling the autodialers to simply stop calling.” Osorio v.

State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

       4.      According to the Federal Communications Commission (FCC), “Unwanted calls

are far and away the biggest consumer complaint to the FCC with over 200,000 complaints each

year – around 60 percent of all the complaints…Some private analyses estimate that U.S.

consumers     received    approximately     2.4    billion   robocalls    per   month     in   2016.”

https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-robocalls-spoofing

                                 JURISDICTION AND VENUE


       5.      This is an action for damages exceeding Seventy-Five Thousand Dollars

($75,000.00) exclusive of attorney fees and costs.

       6.      Jurisdiction and venue for purposes of this action are appropriate and conferred by

28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves violations of the TCPA.

       7.      Subject matter jurisdiction, federal question jurisdiction, for purposes of this

action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district courts

shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties

of the United States; and this action involves violations of 47 U.S.C. § 227(b)(1)(A)(iii). See

Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v. State Farm Bank, F.S.B.,

746 F.3d 1242, 1249 (11th Cir. 2014)

       8.      The alleged violations described herein occurred in Pinellas County, Florida.

Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2), as it is the

judicial district in which a substantial part of the events or omissions giving rise to this action

occurred.

                                                   2
  Case 8:19-cv-01695-JSM-JSS Document 1 Filed 07/12/19 Page 3 of 9 PageID 3



                                  FACTUAL ALLEGATIONS

       9.      Plaintiff is a natural person, and citizen of the State of Florida, residing in Pinellas

County, Florida.

       10.     Plaintiff is a “consumer” as defined in Florida Statute 559.55(8) and 15 U.S.C. §

1692(a)(3).

       11.     Plaintiff is an “alleged debtor.”

       12.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d

1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

       13.     Defendant is a corporation with its principal place of business located at 7524

Bosque Blvd., Suite L, Waco, Texas, 76712 and which conducts business in the State of Florida

through its registered agent, Corporation Service Company, located at 1201 Hays St.,

Tallahassee, Florida, 32301.

       14.     Defendant is a “debt collector” as defined by Florida Statute § 559.55(7) and 15

U.S.C. § 1692(a)(6).

       15.     The debt that is the subject matter of this complaint is a “consumer debt” as

defined by Florida Statute §559.55(6) and U.S.C. § 1692(a)(5).

       16.     Defendant called Plaintiff on Plaintiff’s cellular telephone approximately one

hundred twenty (120) times in an attempt to collect a debt.

       17.     Defendant attempted to collect an alleged debt from the Plaintiff by this campaign

of telephone calls.

       18.     Defendant intentionally harassed and abused Plaintiff on numerous occasions by

calling several times during one day, and on back to back days, with such frequency as can

reasonably be expected to harass.


                                                   3
  Case 8:19-cv-01695-JSM-JSS Document 1 Filed 07/12/19 Page 4 of 9 PageID 4



        19.     Some or all of the calls the Defendant made to Plaintiff’s cellular telephone

number were made using an “automatic telephone dialing system” which has the capacity to

store or produce telephone numbers to be called, using a random or sequential number generator

(including but not limited to a predictive dialer) and to dial such numbers as specified by 47

U.S.C § 227(a)(1) (hereinafter “autodialer calls”). Plaintiff will testify that he knew it was an

autodialer because of the vast number of calls he received and because he heard a pause when he

answered his telephone before a voice came on the line from Defendant.

        20.     Plaintiff believes the calls were made using equipment which has the capacity to

store numbers to be called and to dial such numbers automatically.

        21.     Plaintiff is the subscriber, regular user and carrier of the cellular telephone

number (727) ***-0949, and was the called party and recipient of Defendant’s calls.

        22.     Defendant placed an exorbitant number of automated calls to Plaintiff’s cellular

telephone (727) ***-0949 in an attempt to collect on a debt.

        23.     Upon receipt of the calls from Defendant, Plaintiff’s caller ID identified the calls

were being initiated from, but not limited to, the following telephone number: (866) 250-7007.

        24.     Over the last year, Plaintiff instructed Defendant’s agent(s) to stop calling his

cellular telephone.

        25.     On or about November of 2018, Plaintiff communicated with Defendant from his

aforementioned cellular telephone number and instructed Defendant’s agent to cease calling.

        26.     Specifically, Plaintiff simply told one of Defendant’s agents/representatives to

“quit calling my phone.”

        27.     Defendant has a corporate policy to use an automatic telephone dialing system or

a pre-recorded or artificial voice to individuals just as it did to the Plaintiff’s cellular telephone in

this case.
                                                   4
  Case 8:19-cv-01695-JSM-JSS Document 1 Filed 07/12/19 Page 5 of 9 PageID 5



        28.    Defendant has a corporate policy to use an automatic telephone dialing system or

a pre-recorded or artificial voice, just as it did to the Plaintiff’s cellular telephone in this case,

with no way for the consumer, or Defendant, to remove the number.

        29.    Defendant’s corporate policy is structured as to continue to call individuals like

the Plaintiff, despite these individuals explaining to Defendant they wish for the calls to stop.

        30.    Defendant has numerous complaints against them across the country asserting that

their automatic telephone dialing system continues to call despite being requested to stop.

        31.    Defendant has had numerous complaints from consumers against them across the

country asking to not be called, however the Defendant continues to call the consumers.

        32.    Defendant’s corporate policy provided no means for the Plaintiff to have his

number removed from the call list.

        33.    Defendant has a corporate policy to harass and abuse individuals despite actual

knowledge that the called parties do not wish to be called.

        34.    None of Defendant’s telephone calls placed to Plaintiff were for “emergency

purposes” as specified in 47 U.S.C. §227(b)(1)(A).

        35.    Defendant willfully and/or knowingly violated the TCPA with respect to the

Plaintiff.

        36.    From each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone, Plaintiff suffered the injury of invasion of privacy and the intrusion

upon his right of seclusion.

        37.    From each and every call without express consent placed by Defendant to

Plaintiff’s cellular telephone, Plaintiff suffered the injury of the occupation of his cellular

telephone line and cellular telephone by unwelcome calls, making the telephone unavailable for

legitimate callers or outgoing calls while the telephone was ringing from Defendant’s call.
                                                  5
  Case 8:19-cv-01695-JSM-JSS Document 1 Filed 07/12/19 Page 6 of 9 PageID 6



       38.     From each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone, Plaintiff suffered the injury of unnecessary expenditure of his time.

For calls he answered, the time he spent on the call was unnecessary as he had repeatedly asked

for the calls to stop. Even for unanswered calls, Plaintiff had to waste time to unlock the

telephone and deal with missed call notifications and call logs that reflected the unwanted calls.

This also impaired the usefulness of these features of Plaintiff’s cellular telephone, which are

designed to inform the user of important missed communications.

       39.     Each and every call placed without express consent by Defendant to Plaintiff’s

cellular telephone was an injury in the form of a nuisance and annoyance to Plaintiff. For calls

that were answered, Plaintiff had to go to the unnecessary trouble of answering them. Even for

unanswered calls, Plaintiff had to waste time to unlock the telephone and deal with missed call

notifications and call logs that reflected the unwanted calls. This also impaired the usefulness of

these features of Plaintiff’s cellular telephone, which are designed to inform the user of

important missed communications.

       40.     Each and every call placed without express consent by Defendant to Plaintiff’s

cellular telephone resulted in the injury of unnecessary expenditure of Plaintiff’s cellular

telephone’s battery power.

       41.     Each and every call placed without express consent by Defendant to Plaintiff’s

cellular telephone where a voice message was left which occupied space in Plaintiff’s telephone

or network.

       42.     Each and every call placed without express consent by Defendant to Plaintiff’s

cellular telephone resulted in the injury of a trespass to Plaintiff’s chattel, namely his cellular

telephone and his cellular telephone services.


                                                  6
  Case 8:19-cv-01695-JSM-JSS Document 1 Filed 07/12/19 Page 7 of 9 PageID 7



        43.     As a result of the calls described above, Plaintiff suffered an invasion of privacy.

Plaintiff was also affected in a personal and individualized way by aggravation and annoyance.

                                            COUNT I
                                     (Violation of the TCPA)

        44.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through forty-three

(43) as if fully set forth herein.

        45.     Defendant willfully violated the TCPA with respect to the Plaintiff, especially for

each of the auto-dialer calls made to Plaintiff’s cellular telephone after Plaintiff notified

Defendant that he wished for the calls to stop.

        46.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s cellular

telephone using an automatic telephone dialing system or prerecorded or artificial voice without

Plaintiff’s prior express consent in violation of federal law, including 47 U.S.C §

227(b)(1)(A)(iii).



        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against PARAMOUNT RECOVERY SYSTEMS, L.P. for statutory damages, punitive

damages, actual damages, treble damages, enjoinder from further violations of these parts and

any other such relief the court may deem just and proper.

                                             COUNT II
                                     (Violation of the FCCPA)

        47.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through forty-three

(43) as if fully set forth herein.

        48.     At all times relevant to this action Defendant is subject to and must abide by the

laws of the State of Florida, including Florida Statute § 559.72.


                                                  7
  Case 8:19-cv-01695-JSM-JSS Document 1 Filed 07/12/19 Page 8 of 9 PageID 8



          49.   Defendant has violated Florida Statute §559.72(7) by willfully communicating

with the debtor or any member of his family with such frequency as can reasonably be expected

to harass the debtor or his family.

          50.   Defendant has violated Florida Statute §559.72(7) by willfully engaging in other

conduct which can reasonably be expected to abuse or harass the debtor or any member of his

family.

          51.   Defendant’s actions have directly and proximately resulted in Plaintiff’s prior and

continuous sustaining of damages as described by Florida Statute §559.77.

                WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against PARAMOUNT RECOVERY SYSTEMS, L.P. for statutory

damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

violations of these parts and any other such relief the court may deem just and proper.

                                             COUNT III
                                      (Violation of the FDCPA)

          52.   Plaintiff fully incorporates and re-alleges paragraphs one (1) through forty-three

(43) as if fully set forth herein.

          53.   At all times relevant to this action Defendant is subject to and must abide by 15

U.S.C. § 1692 et seq.

          54.   Defendant has violated 15 U.S.C. § 1692(d) by willfully engaging in conduct the

natural consequence of which is to harass, oppress, or abuse any person in connection with the

collection of a debt.

          55.   Defendant has violated 15 U.S.C. § 1692(d)(5) by causing a telephone to ring or

engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.

                                                 8
  Case 8:19-cv-01695-JSM-JSS Document 1 Filed 07/12/19 Page 9 of 9 PageID 9



       56.     Defendant has violated 15 U.S.C. § 1692(f) by using unfair and unconscionable

means to collect or attempt to collect any debt.

               WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against PARAMOUNT RECOVERY SYSTEMS, L.P. for statutory

damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

violations of these parts and any other such relief the court may deem just and proper.

                                                       Respectfully submitted,

                                                       /s/ Jason R. Derry, Esquire
                                                       Jason R. Derry, Esquire
                                                       Florida Bar No.: 0036970
                                                       Morgan & Morgan, Tampa, P.A.
                                                       One Tampa City Center
                                                       201 North Franklin Street, 7th Floor
                                                       Tampa, FL 33602
                                                       Telephone: (813) 223-5505
                                                       Facsimile: (813) 257-0577
                                                       jderry@ForThePeople.com
                                                       jkneeland@ForThePeople.com
                                                       lstokes@ForThePeople.com
                                                       Attorney for Plaintiff




                                                   9
